DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Applicant submitted prior art, Han et al., KR 20190071941A.
Claims 1 is anticipated by Han et al. figure 1 and accompanying text which discloses a flexible electrochromic device comprising:
. a first base layer 100
. a first barrier layer 110
. a light transmission variable structure 120-160
. a second barrier layer 170
. a second base layer 180.
Re claim 2, wherein the light transmission variable structure comprises:
. a first electrode layer 120
. a first chromic layer 130
. an electrolyte layer 140
. a second chromic layer 150
. a second electrode layer 160.
Re claim 4, wherein the first/second barrier layers comprises metalloid oxides, e.g., SiO (see claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant submitted prior art, Han et al., KR 20190071941A.
Re claims 3 and 5, Han et al. disclose the claimed invention as described above except for a multilayer of the first and second barrier layers such as first/second A barrier layer(s) and/or first/second B barrier layer(s).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a multilayer of a first or second barrier layer instead of a single barrier layer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  
Re claim 6, the modification to Han et al. to employ a multilayer of the first/second barrier layer except for a thickness ratio of the first-A barrier layer and the first-B barrier layer being 1:2 to 1:10, and a thickness ratio of the second-A barrier layer and the second-B barrier layer being 1:2 to 1:10.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ thicknesses of first/second A barrier layer(s) and thicknesses of first/second A barrier layer(s) satisfies the claimed ratio value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Re claim 7, the modification to Han et al. would result at least  a primer layer that interposed between the first barrier layer and the first base layer, and another primer layer  interposed between the second barrier layer and the second base layer.
Re claim 8,  although Han et al. do not explicitly disclose the limitation of a moisture permeability of the first barrier layer is different from that of the second barrier layer, Applicant fails to establish the such limitation is critical property for first and second barrier layers, as so it would have been obvious matter of design choice depending on optical properties for each barrier layer.
Re claim 9, the modification to Han et al. do not disclose a hard coat layer on the side of the second base layer opposite to the side on which the second barrier layer is laminated.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a hard coat layer on the side of the Han et al. second base layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art
Re claim 10, the modification to Han et al. to employ a multilayer of the first/second barrier layer except for the first base layer has a thickness of 10 pm to 300 pm, and the second base layer has a thickness of 10 pm to 300 pm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the Han et al first/second base layer with the claimed thicknesses, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871